The opinion.
Per Curiam.
— We have no doubt about the entire correctness of the manner in which the case was tried, except in this: that the learned judge instructed the jury to allow the plaintiff below, the profits,(fifty cents per M., which it appeared he might have made on thie lumber, if the defendant had fulfilled his contract. But as the plaintiff is willing to remit this part of the judgment, amounting, at most, to $50, we can correct it accordingly, without the necessity of a new trial..
Eeb. 28, 1856. The judgment for $711.17 is corrected, and it is now considered and adjudged that the plaintiff recover of the defendant the sum of $661.17, with costs, and also with interest from the date of the original judgment, and the record is remitted that the judgment may be carried into execution.